                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JAMAHAL FOUNTAIN,

               Plaintiff,

               v.                                              CASE NO. 21-3041-SAC

JEFF ZMUDA, et al.,

               Defendants.

                     MEMORANDUM AND ORDER TO SHOW CAUSE

       Plaintiff Jamahal Fountain is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

the opportunity to file a proper amended complaint to cure the deficiencies.

1. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Lansing Correctional Facility in Lansing, Kansas (“LCF”). The Court granted

Plaintiff leave to proceed in forma pauperis.

       Plaintiff alleges that on August 12, 2020, a medical emergency was called in A-Unit, Pod

#6 and Plaintiff was taken to the clinic. Plaintiff alleges that at some time after going to the clinic,

Plaintiff was brutally beaten unconscious two to three different times by Defendants Ostermeyer,

Jones and Schmidt, while Plaintiff’s hands were cuffed behind his back. E.A.I. Kyle Conard told

Plaintiff that Conard reviewed the video tapes and witnessed punching and excessive force being

used against Plaintiff.     Conard also told Plaintiff that before Plaintiff was beaten, he hit

CO1 Katrina Jones while he was under the influence of an unknown drug and Plaintiff did not

know who he was, where he was, or who the officers were. Plaintiff received a disciplinary report

                                                   1
for his actions.

        Plaintiff alleges that since August 12, 2020, he has been to sick call for his injuries nine

times. Plaintiff was referred to see a health care provider and the eye doctor. Plaintiff has been

given Tylenol to help with the pain.

        Plaintiff claims “the deprivation of known medical treatment” and the violation of the

Eighth Amendment. Plaintiff also alleges Mistreatment of a Confined Person, supervisory

liability, and interference with the grievance process.

        Plaintiff names as defendants: Jeff Zmuda, Secretary of Corrections; Shannon Meyer, LCF

Warden; SO1 Jacob Ostermeyer; CO1 Katrina Jones; and CO1 Bryce Schmidt. Plaintiff seeks a

declaratory judgment, compensatory damages, “declaratory damages” and punitive damages.

Plaintiff also seeks to have criminal charges brought against Defendants Ostermeyer, Jones and

Schmidt.

II. Statutory Screening of Prisoner Complaints

        The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court



                                                 2
liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,



                                                   3
561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Medical Care

       The Eighth Amendment guarantees a prisoner the right to be free from cruel and unusual

punishment. “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

       The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at 104,

105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation omitted).

A serious medical need includes “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for




                                                  4
a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218 F.3d 1205,

1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an excessive

risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring a prison

official’s state of mind, “the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

       Plaintiff alleges that he received medical care nine times, and was referred to a health care provider

and eye doctor. Plaintiff does not provide facts regarding who denied him medical care or what medical

care he requested. Plaintiff has failed to show that any defendant disregarded an excessive risk to

his health or safety or that they were both aware of facts from which the inference could be drawn

that a substantial risk of serious harm existed, and also drew the inference. Plaintiff’s medical

claims are subject to dismissal.

       2. Excessive Force

       Plaintiff acknowledges that he punched Defendant Jones, but alleges that the response by

the Correctional Officers was excessive. Plaintiff fails to state a claim of excessive force under

the Eighth Amendment’s Cruel and Unusual Punishments Clause. See Estate of Booker v. Gomez,

745 F.3d 405, 419 (10th Cir. 2014) (stating that “claims of excessive force involving convicted

prisoners arise under the Eighth Amendment”). The Eighth Amendment’s prohibition against

“cruel and unusual punishments” applies to the treatment of inmates by prison officials. See

Whitley v. Albers, 475 U.S. 312, 319–21 (1986).              Prison officials violate inmates’ Eighth

Amendment rights when they subject them to the “unnecessary and wanton infliction of pain.” Id.

at 319. “[W]henever prison officials stand accused of using excessive physical force in violation

of the Cruel and Unusual Punishments Clause, the core judicial inquiry is . . . whether force was

                                                     5
applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to

cause harm.” Hudson v. McMillian, 503 U.S. 1, 6–7 (1992) (citation omitted). “The Eighth

Amendment’s prohibition of ‘cruel and unusual’ punishments necessarily excludes from

constitutional recognition de minimis uses of physical force, provided that the use of force is not

of a sort ‘repugnant to the conscience of mankind.’” Id. at 9–10.

        Plaintiff must prove both an objective component and subjective component to succeed on

an excessive force claim. Smith v. Cochran, 339 F.3d 1205, 1212 (10th Cir. 2003). To establish

the objective component, Plaintiff must show that “the alleged wrongdoing was objectively

harmful enough to establish a constitutional violation.” Id. Not every isolated battery or injury to

an inmate amounts to a federal constitutional violation. See Hudson, 503 U.S. at 9 (stating that

not “every malevolent touch by a prison guard gives rise to a federal cause of action.”) (citing

Johnson v. Glick, 481 F.2d 1028, 1033 (2nd Cir. 1973) (“Not every push or shove, even if it may

later seem unnecessary in the peace of a judge’s chambers, violates a prisoner’s constitutional

rights”)).

        To establish the subjective component, Plaintiff must show that Defendants “act[ed] with

a sufficiently culpable state of mind.” Cochran, 339 F.3d at 1212 (citation omitted). Plaintiff’s

Complaint does not allege specific facts indicating that the defendant officials engaged in the

“wanton and unnecessary” infliction of pain that constitutes a violation of the Eighth Amendment.

See Reed, 1999 WL 345492, at *4; see also Wilson v. Wilcox, No. 14-cv-0421-MSK, 2018 WL

1304532, at * (D. Colo. March 13, 2018) (“Because the disciplinary determination is inconsistent

with some of Mr. Wilson’s allegations . . . the factual findings in the disciplinary determination

control, both under Heck and consistent with the doctrine of collateral estoppel.”) (citing Martinez




                                                 6
v. City of Albuquerque, 184 F.3d 1123, 1127 (10th Cir. 1999); Havens v. Johnson, 783 F.3d 776,

782–83 (10th Cir. 2015)). Plaintiff’s excessive force claim is subject to dismissal.

          3. Personal Participation

          Plaintiff names Warden Meyer and Secretary of Corrections Zmuda as defendants, alleging

supervisory liability. Plaintiff has failed to allege how these defendants personally participated in

the deprivation of his constitutional rights and appears to rely solely on their supervisory status.

          An essential element of a civil rights claim against an individual is that person’s direct

personal participation in the acts or inactions upon which the complaint is based. Kentucky v.

Graham, 473 U.S. 159, 165–66 (1985); Henry v. Storey, 658 F.3d 1235, 1241 (10th Cir. 2011)

(“But § 1983 imposes liability for a defendant’s own actions—personal participation in the specific

constitutional violation complained of is essential.”) (citing Foote v. Spiegel, 118 F.3d 1416, 1423–

24 (10th Cir. 1997) (“Individual liability under § 1983 must be based on personal involvement in

the alleged constitutional violation.”) (citation omitted)); Trujillo v. Williams, 465 F.3d 1210, 1228

(10th Cir. 2006) (“In order for liability to arise under § 1983, a defendant’s direct personal

responsibility for the claimed deprivation . . . must be established.”) (emphasis added) (citation

omitted)). Conclusory allegations of involvement are not sufficient. See Ashcroft v. Iqbal, 556

U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff

must plead that each Government-official defendant, through the official’s own individual actions,

has violated the Constitution.”). As a result, a plaintiff is required to name each defendant not

only in the caption of the complaint, but again in the body of the complaint and to include in the

body a description of the acts taken by each defendant that violated plaintiff’s federal constitutional

rights.




                                                  7
       Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson, 545

F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983 liability). An

official’s liability may not be predicated solely upon a theory of respondeat superior. Rizzo v.

Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4 (10th Cir. 1994),

cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability must show “(1) the

defendant promulgated, created, implemented or possessed responsibility for the continued

operation of a policy that (2) caused the complained of constitutional harm, and (3) acted with the

state of mind required to establish the alleged constitutional deprivation.” Dodds v. Richardson,

614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he factors necessary

to establish a [supervisor’s] § 1983 violation depend upon the constitutional provision at issue,

including the state of mind required to establish a violation of that provision.” Id. at 1204 (citing

Iqbal, 129 S. Ct. at 1949). Plaintiff’s claims against Warden Meyer and Secretary of Corrections

Zmuda are subject to dismissal.

       4. Grievance Procedures/Responses

       Plaintiff acknowledges that a grievance procedure is in place and his claims relate to his

dissatisfaction with responses to his grievances. The Tenth Circuit has held several times that

there is no constitutional right to an administrative grievance system. Gray v. GEO Group, Inc.,

No. 17–6135, 2018 WL 1181098, at *6 (10th Cir. March 6, 2018) (citations omitted); Von Hallcy

v. Clements, 519 F. App’x 521, 523–24 (10th Cir. 2013); Boyd v. Werholtz, 443 F. App’x 331, 332

(10th Cir. 2011); see also Watson v. Evans, Case No. 13–cv–3035–EFM, 2014 WL 7246800, at

*7 (D. Kan. Dec. 17, 2014) (failure to answer grievances does not violate constitutional rights or

prove injury necessary to claim denial of access to courts); Strope v. Pettis, No. 03–3383–JAR,

2004 WL 2713084, at *7 (D. Kan. Nov. 23, 2004) (alleged failure to investigate grievances does



                                                 8
not amount to a constitutional violation); Baltoski v. Pretorius, 291 F. Supp. 2d 807, 811 (N.D.

Ind. 2003) (finding that “[t]he right to petition the government for redress of grievances . . . does

not guarantee a favorable response, or indeed any response, from state officials”). Plaintiff’s

claims regarding the grievance process and the failure to properly respond to grievances are subject

to dismissal for failure to state a claim.

         5. Criminal Charges

         Plaintiff seeks to bring criminal charges against the defendant COs. This Court cannot

order criminal charges and cannot order State courts to open or close cases. See Presley v. Presley,

102 F. App’x 636, 636–37 (10th Cir. 2004) (holding that any federal court order for “investigation

or prosecution of various people for various crimes” would “improperly intrude upon the

separation of powers”); Alexander v. Lucas, 259 F. App’x 145, 148 (10th Cir. 2007) (holding that

the Rooker-Feldman doctrine barred plaintiff’s request that the federal district court order a State-

court judge to grant relief).

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for the

reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper amended

complaint upon court-approved forms that cures all the deficiencies discussed herein.1 Plaintiff is

given time to file a complete and proper amended complaint in which he (1) raises only properly


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to be
retained from the original complaint. Plaintiff must write the number of this case (21-3041-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint. See
Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint, where
he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations, and
circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                           9
joined claims and defendants; (2) alleges sufficient facts to state a claim for a federal constitutional

violation and show a cause of action in federal court; and (3) alleges sufficient facts to show

personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all the

deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff                         is   granted   until

August 9, 2021, in which to show good cause, in writing, to the Honorable Sam A. Crow, United

States District Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated

herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until August 9, 2021, in which

to file a complete and proper amended complaint to cure all the deficiencies discussed herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated July 9, 2021, in Topeka, Kansas.

                                                S/ Sam A. Crow
                                                SAM A. CROW
                                                SENIOR U. S. DISTRICT JUDGE




                                                   10
